DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 indicated that the grain size is on the order of 50 mm, while the amu is on the order of 25 mm.  Based on the specification, and other claims, it is believed that these dimensions were intended to be 50 nm and 25 nm, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, the claim preamble references “[t]he grain boundary material as in claim 8…” However, the preamble for claim 8 requires “[t]he high energy density dielectric layer…”  The claim preamble for these claims should be consistent with one another.  Appropriate correction is required.
With respect to claim 14, there is a reference to “table above.”  However, no table has been set forth in either of claims 12 or 13, from which claim 14 depends.  For purposes of examination, it is assumed that claim 12 was intended to reference the metal elements recited in claims 4-6, based on the disclosures of the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,504,843. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-19 of the ‘843 patent recite a high energy density dielectric layer that polarizes and de-polarizes on femto-second (10-15 second) time scales (see claim 2) comprising: a theoretically dense perovskite electroceramic (see claim 1, col. 39, lines 1-2) further comprising a polycrystalline network of uniformly distributed grains having uniform grain size less than or equal to 50nm (see claim 1, col. 39, lines 5-8), and, an intra-granular crystalline lattice that has an average atomic mass unit (amu) greater than or equal to 25 amu (see claim 8).  The Office notes that claims 2 and 8 each recite different features of a single embodiment of the ‘843 patent.
With respect to claim 2, claims 1-19 of the ‘843 patent recite that the intra-granular crystalline lattice has an average atomic mass unit (amu) greater than or equal to 50 amu.  See claim 9.
With respect to claim 3, claims 1-19 of the ‘843 patent recite that the dielectric layer as in claim 1 that is compositionally complex.  See claims 1, 6, and 7, noting that the dielectric layer has multiple components.
With respect to claim 4, claims 1-19 of the ‘843 patent recite that the dielectric layer as in claim 3 that comprises: transition metal elements from the group consisting of: scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), zinc (Zn), yttrium (Y), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), and tungsten (W).  See claim 7.
With respect to claim 5, claims 1-19 of the ‘843 patent recite that the dielectric layer as in claim 4 that further comprises: lanthanide metal elements from the group consisting of: lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), and ytterbium (Yb).  See claim 7.
With respect to claim 6, claims 1-19 of the ‘843 patent recite the perovskite ceramic as in claim 1 further comprising post transition metal elements from the group consisting of: indium (In), tin (Sn), lead (Pb), and bismuth (Bi).  See claim 7.
With respect to claim 7, claims 1-19 of the ‘843 patent recite that the high energy dielectric layer has a relative permittivity, ƐR, greater than 200.  See claims 3 and 4.
With respect to claim 8, claims 1-19 of the ‘843 patent recite that the theoretically dense polycrystalline network of uniformly distributed grains further comprises a grain boundary material that consists essentially of highly electrically insulating metal oxide phases formed with silicon dioxide.  See claim 1, col. 39, lines 12-15.
With respect to claim 9, claims 1-19 of the ‘843 patent recite that the grain boundary material as in claim 8 that consists essentially of silicon dioxide without any additional metal oxide phases.  See claim 1, col. 39, lines 13-15.
With respect to claim 10, claims 1-19 of the ‘843 patent fail to explicitly recite that the high energy density dielectric layer as in claim 1 that has a thickness greater than 1 nm.  However, claims 1-19 of the ‘843 patent recite similar structures, which operate in a similar manner, and are expected to produce similar results.  As such, it would be expected that the thickness of the energy density layer would be a result oriented variable, which can be optimized through routine experimentation.  See MPEP 2144.05(II), citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also, MPEP 2144.04(IV)(A), noting that “[i]n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
With respect to claim 11, claims 1-19 of the ‘843 patent recite that the high energy density dielectric layer as in claim 1 that is formed on a conductive element.  See claim 1, col. 39, lines 1-5.
With respect to claim 12, claims 1-19 of the ‘843 patent recite a method of forming a high energy density dielectric layer by incorporating into a theoretically dense perovskite electroceramic (see claim 1, col. 39, lines 1-2) a polycrystalline network (see claim 1, col. 39, lines 5-8) of uniformly distributed grains having uniform grain size equal to or less than or equal to 50 mm (see claim 1, col. 39, lines 5-8) and an intra-granular crystalline lattice that has an average atomic mass (amu) greater than or equal to 25 mm (see claim 8).  The Office notes that claims 2 and 8 each recite different features of a single embodiment of the ‘843 patent. 
With respect to claim 13, claims 1-19 of the ‘843 patent recite incorporation of higher amu elements into the said theoretically dense perovskite electroceramics.  See claim 7.
With respect to claim 14, claims 1-19 of the ‘843 patent recite that said incorporated amu elements comprise three or more metal oxide components related from table above.  See claim 7.
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/
Primary Examiner, Art Unit 2848